Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000065
                                                        01-FEB-2017
                                                        09:38 AM
                           SCWC-11-0000065

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN THE MATTER OF THE ARBITRATION BETWEEN
                HAWAI#I STATE TEACHERS ASSOCIATION,
                    Respondent/Union-Appellant,

                                 and

             STATE OF HAWAI#I, DEPARTMENT OF EDUCATION,
                  Petitioner/Employer-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000065; S.P. NO. 10-1-0165)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Employer-Appellee’s Application for Writ of

Certiorari, filed on December 20, 2016, is hereby accepted and

will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, February 1, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson